     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 1 of 11 PageID #:561




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ENTERTAINMENT ONE UK LTD.,

        PLAINTIFF,                                         CASE NO.: 1:20-CV-06426

V.
                                                           JUDGE ROBERT M. DOW, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                           MAGISTRATE JUDGE JEFFERY T. GILBERT
        DEFENDANTS.


                                  DEFAULT JUDGMENT ORDER

        This action, having been commenced by Entertainment One UK Ltd. (“eOne” or

“Plaintiff”) against the Defendants identified in the attached Schedule A to the Complaint, and

using the online marketplace accounts (also referred to as the “Defendant Internet Stores” or

“Seller Aliases”), and eOne, having moved for entry of Default and Default Judgment against the

Defendants identified in Schedule A to the Complaint, attached hereto, with the exception of certain

Defendants 1 (collectively, the “Defaulting Defendants”);

        This Court, having entered upon a showing by eOne, a Temporary Restraining Order and

Preliminary Injunction against Defaulting Defendants, which included an asset restraining order;

        eOne, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,


1
 eOne’s Motion for Entry of Default and Default Judgment does not apply to the following Defendants: BEST
HOPE; MY SMART CHOICE; SunnyArtHouse; and Allen Vision.


                                                      1
    Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 2 of 11 PageID #:562




       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, since the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. In the context of similar cases, “. . . a plaintiff

must show that each defendant is actually operating an interactive website that is accessible in

Illinois and that each defendant has aimed such site at Illinois by standing ready, willing and able

to ship its counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated

Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In the present case,

Plaintiff has presented screenshot evidence that each Defaulting Defendant Internet Store is

reaching out to do business with Illinois residents, by operating one or more commercial,

interactive Internet Stores, through which Illinois residents can and do purchase products using

counterfeit versions of Plaintiff’s Trademarks and Copyrights (the “Counterfeit/Infringing

Products”). See Docket No. 11, which includes screenshot evidence, confirming that each

Defaulting Defendant Internet Store does stand ready, willing, and able to ship the counterfeit

goods to customers in Illinois, and the goods of which bear infringing and/or counterfeit versions

of the Peppa Pig Trademarks, U.S. Trademark Registration Nos. 4,872,348; 4,783,931; 3,663,706

and 3,506,452, and/or which bear versions or derivative content of the Peppa Pig Copyrights,

identified in Exhibit 2 attached to the Amended Complaint: “Peppa Pig” (U.S. Copyright

Registration No. VA 1-329-059), issued by the Register of Copyrights on August 19, 2005;

“George Pig” (U.S. Copyright Registration No. VA 1-329-056), issued by the Register of

Copyrights on August 19, 2005; “Mummy Pig” (U.S. Copyright Registration No. VA 1-329-058),




                                                  2
     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 3 of 11 PageID #:563




issued by the Register of Copyrights on August 19, 2005; and “Daddy Pig” (U.S. Copyright

Registration No. 1-329-057), issued by the Register of Copyrights on August 19, 2005;

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS §

510, et seq.), and willful copyright infringement, pursuant to 17 U.S.C. § 504(c);.

       IT IS HEREBY ORDERED that Entertainment One UK Ltd.’s Motion for Entry of Default

and Default Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in

default, and that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert with

       them be permanently enjoined and restrained from:

       a. using the Peppa Pig Trademarks and Copyrights, or any reproductions, counterfeit

           copies, or colorable imitations thereof, in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product that is not

           a genuine eOne Product or not authorized by eOne to be sold in connection with the

           Peppa Pig Trademarks and Copyrights;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           eOne Product or any other product produced by eOne, that is not eOne’s or not

           produced under the authorization, control or supervision of eOne and approved by

           eOne, for sale under the Peppa Pig Trademarks and Copyrights;




                                                 3
     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 4 of 11 PageID #:564




       c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control, or supervision of

           eOne, or are sponsored by, approved by, or otherwise connected with eOne;

       d. further infringing the Peppa Pig Trademarks and Copyrights and damaging eOne’s

           goodwill;

       e. otherwise competing unfairly with eOne in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for eOne, nor authorized by eOne to be sold or offered for sale,

           and which bear any of the Peppa Pig Trademarks and Copyrights, or any reproductions,

           counterfeit copies or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, or any other domain name or online marketplace account

           that is being used to sell or is the means by which Defaulting Defendants could continue

           to sell Counterfeit/Infringing Products; and,

       h. operating and/or hosting websites that are involved with the distribution, marketing,

           advertising, offering for sale, or sale of any product bearing the Peppa Pig Trademarks

           and Copyrights, or any reproductions, counterfeit copies, or colorable imitations

           thereof, that is not a genuine eOne Product, or not authorized by eOne to be sold in

           connection with the Peppa Pig Trademarks and Copyrights.

2.     Those in privity with Defaulting Defendants, and with actual notice of this Order, including

       any online marketplaces such as PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH),

       eBay, Inc. (“eBay”), Amazon Payments, Inc. (“Amazon”), Etsy, Alipay US, Inc.

       (“Alipay”), iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related


                                                 4
     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 5 of 11 PageID #:565




       Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook, YouTube,

       LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, shall within

       three (3) business days of receipt of this Order:

       a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the Peppa Pig

           Trademarks and Copyrights, including any accounts associated with the Defaulting

           Defendants listed on Schedule A, attached hereto;

       b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           Peppa Pig Trademarks and Copyrights; and

       c. take all steps necessary to prevent links to the Seller Aliases identified on Schedule A

           from displaying in search results, including, but not limited to, removing links to the

           Seller Aliases from any search index.

3.     Pursuant to 15 U.S.C. § 1117(c)(2), eOne is awarded statutory damages from each of the

       Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

       willful use of counterfeit Peppa Pig Trademarks on products sold through at least the

       Defendant Internet Stores.

4.     Pursuant to 17 U.S.C. § 504(c)(2), eOne is awarded statutory damages from each of the

       Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

       willful copyright infringement of the Peppa Pig Copyrights. The one hundred thousand

       dollar ($100,000) award shall apply to each distinct Defaulting Defendant only once, even

       if they are listed under multiple different aliases in the Schedule A to the Complaint.

5.     PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH), eBay, Inc. (“eBay”), Amazon

       Payments, Inc. (“Amazon”), Etsy, and Alipay US, Inc. (“Alipay”), and any other online


                                                 5
     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 6 of 11 PageID #:566




       marketplace or payment processor in privity with Defendants, shall, within two (2)

       business days of receipt of this Order, permanently restrain and enjoin any accounts

       connected to Defaulting Defendants, Defaulting Defendants’ online marketplace accounts,

       or Defaulting Defendants’ websites, identified on Schedule A from transferring or

       disposing of any money or other of Defaulting Defendants’ assets.

6.     All monies currently restrained in Defaulting Defendants’ financial accounts, including

       monies held by eBay, PayPal, WISH, Amazon, Etsy, and Alipay, are hereby released to

       eOne as partial payment of the above-identified damages, and eBay, PayPal, WISH,

       Amazon, Etsy, and Alipay are ordered to release to eOne the amounts from Defaulting

       Defendants’ eBay, PayPal, WISH, Amazon, Etsy, and Alipay accounts within ten (10)

       business days of receipt of this Order.

7.     Until eOne has recovered full payment of monies owed to it by any Defaulting Defendant,

       eOne shall have the ongoing authority to serve this Order on eBay, PayPal, WISH,

       Amazon, Etsy, and Alipay in the event that any new eBay, PayPal, WISH, Amazon, Etsy,

       and Alipay accounts controlled or operated by Defaulting Defendants are identified. Upon

       receipt of this Order, eBay, PayPal, WISH, Amazon, Etsy, and Alipay shall within two (2)

       business days:

       a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ online marketplace accounts or Defaulting Defendants’ websites,

           including, but not limited to, any eBay, PayPal, WISH, Amazon, Etsy, and Alipay

           accounts;

       b. Restrain and enjoin such accounts or funds that are based internationally, from

           transferring or disposing of any money or other assets of Defaulting Defendants; and,




                                                 6
     Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 7 of 11 PageID #:567




       c. Release all monies restrained in Defaulting Defendants’ eBay, PayPal, WISH,

            Amazon, Etsy, and Alipay accounts to eOne, as partial payment of the above-identified

            damages within ten (10) business days of receipt of this Order.

       d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

            administrators for the Seller Aliases shall disable and/or cease facilitating access to the

            Seller Aliases, including any other online marketplace accounts or seller alias names

            identified and/or being used and/or controlled by Defaulting Defendants to engage in

            the business of marketing, offering to sell, and/or selling goods bearing and/or using

            counterfeits and infringements of Plaintiff’s Peppa Pig Trademarks and Copyrights.

8.     Until eOne has recovered full payment of monies owed to it by any Defaulting Defendant,

       eOne shall have the ongoing authority to serve this Order on any banks, savings and loan

       associations, or other financial institutions (collectively, the “Financial Service Providers”)

       in the event that any new financial accounts controlled or operated by Defaulting

       Defendants are identified. Upon receipt of this Order, the Financial Service Providers shall

       within two (2) business days:

       a.    Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

             online marketplace accounts, or Defaulting Defendants’ websites;

       b.    Restrain and enjoin such accounts from receiving, transferring, or disposing of any

             money or other assets of Defaulting Defendants; and,

       c.    Release all monies restrained in Defaulting Defendants’ financial accounts to eOne,

             as partial payment of the above-identified damages within ten (10) business days of

             receipt of this Order.

       d.    Upon Plaintiff’s request, the Internet marketplace website operators and/or

             administrators for the Seller Aliases shall disable and/or cease facilitating access to


                                                  7
      Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 8 of 11 PageID #:568




             the Seller Aliases, including any other online marketplace accounts or seller aliases

             identified and/or being used and/or controlled by Defendants to engage in the business

             of marketing, offering to sell, and/or selling goods bearing and/or using counterfeits

             and infringements of Plaintiff’s Peppa Pig Trademarks and Copyrights.

9.      In the event that eOne identifies any additional online marketplace accounts, domain

        names, third-party payment processors, and/or financial accounts owned by Defaulting

        Defendants, eOne may send notice of any supplemental proceeding to Defaulting

        Defendants by e-mail at the e-mail addresses originally identified and served, and any e-

        mail addresses provided for Defaulting Defendants by third parties.

10.     The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

        Clerk to Plaintiff or Plaintiff’s counsel.



This is a Final Judgment.



Dated: January 21, 2021




                                        _____________________________________________
                                        United States District Court Judge Robert M. Dow, Jr.




                                                     8
           Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 9 of 11 PageID #:569




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

      ENTERTAINMENT ONE UK LTD.,
                                                     CASE NO.: 1:20-CV-06426
              PLAINTIFF,

      V.
                                                     JUDGE ROBERT M. DOW, JR.
      ANIME MOVIE 007 STORE STORE, ET AL.,
                                                     MAGISTRATE JUDGE JEFFERY T. GILBERT
              DEFENDANTS.



                                 SCHEDULE A TO COMPLAINT

NO.              DEFENDANT / SELLER ALIAS                           MARKETPLACE URL
 1               Anime Movie 007 Store Store           https://pawpatrol.aliexpress.com/store/3240095
 2                 Anime World 001 Store                 https://www.aliexpress.com/store/4995101
 3                 BALLIUM CWX Store                  https://balliumcwx.aliexpress.com/store/5261097
 4                      Camila Store                     https://www.aliexpress.com/store/3800003
 5                    ChiYou Toy Store                   https://www.aliexpress.com/store/3155045
 6                     HG Toy Store                      https://www.aliexpress.com/store/5250257
 7                        IM Store                       https://www.aliexpress.com/store/5800915
 8                      lovely_home                      https://www.aliexpress.com/store/1946413
 9                        Lucky_w                        https://www.aliexpress.com/store/1914051
10                  Omgod Surprise Store                 https://www.aliexpress.com/store/4836084
11                   Shop5891602 Store                   https://www.aliexpress.com/store/5891602
12                  Time Machine Co.,Ltd                 https://www.aliexpress.com/store/1951467
13                      YUFU Store                       https://www.aliexpress.com/store/5057122
14                     EXCEPTION
15                     EXCEPTION
16                      DISMISSED
17                      DISMISSED
18                      DISMISSED
19                     EXCEPTION
20                     Newchinaroad                 https://www.amazon.com/s?me=A28Y0GYL16EB5T
21                      DISMISSED
22                       THE FACE                   https://www.amazon.com/s?me=A1EBRKBR9CRPDX
23                        yong_lek                         https://www.bonanza.com/booths/yong_lek
24                       AnnaAniko                       https://www.bonanza.com/booths/AnnaAniko
25                     noviefebriyanti                 https://www.bonanza.com/booths/noviefebriyanti


                                                1
      Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 10 of 11 PageID #:570



NO.         DEFENDANT / SELLER ALIAS                          MARKETPLACE URL
26                  XIANGWEI                      https://www.bonanza.com/booths/zhaosixia
27                 zinehome.shop                   https://www.ebay.com/usr/zinehome.shop
28                      applejpl                       https://www.ebay.com/usr/applejpl
29                 b-great.choice                  https://www.ebay.com/usr/b-great.choice
30                   bupyc-aba                        https://www.ebay.com/usr/bupyc-aba
31               elliquidador1986                 https://www.ebay.com/usr/elliquidador1986
32                    hosa2738                        https://www.ebay.com/usr/hosa2738
33                   inbal.eitan                      https://www.ebay.com/usr/inbal.eitan
34                katherine81shop                 https://www.ebay.com/usr/katherine81shop
35                   marwa.box                       https://www.ebay.com/usr/marwa.box
36                   monitorbest                     https://www.ebay.com/usr/monitorbest
37                  mumukeycap                      https://www.ebay.com/usr/mumukeycap
38                    sale4u-us                       https://www.ebay.com/usr/sale4u-us
39                  DISMISSED
40                     thi_6074                       https://www.ebay.com/usr/thi_6074
41                  DISMISSED
42                    yangoma0                        https://www.ebay.com/usr/yangoma0
43                  DISMISSED
44                 ArtSheepStore                     https://www.etsy.com/shop/ArtSheepStore
45              ATONETIMEMM                       https://www.etsy.com/shop/ATONETIMEMM
46              BabyMobilesWorld                  https://www.etsy.com/shop/BabyMobilesWorld
47            BabySuppliesBoutique              https://www.etsy.com/shop/BabySuppliesBoutique
48             BacheloretteSashShop             https://www.etsy.com/shop/BacheloretteSashShop
49             BellaberriesByGloria            https://www.etsy.com/uk/shop/BellaberriesByGloria
50               BlueSkyArtDepot                   https://www.etsy.com/shop/BlueSkyArtDepot
51             BusyToddlerActivity               https://www.etsy.com/shop/BusyToddlerActivity
52                CakefunDesign                     https://www.etsy.com/shop/CakefunDesign
53                  CathyDollArt                     https://www.etsy.com/shop/CathyDollArt
54                  Chirsarttimes                     https://www.etsy.com/shop/Chirsarttimes
55               crafeltahandmade                  https://www.etsy.com/shop/crafeltahandmade
56                   CraftSakura                       https://www.etsy.com/shop/CraftSakura
57                  creamparlour                      https://www.etsy.com/shop/creamparlour
58               CuteFabricsStore                  https://www.etsy.com/shop/CuteFabricsStore
59                  DConellnews                      https://www.etsy.com/shop/DConellnews
60                     eEGOist                           https://www.etsy.com/shop/eEGOist
61               ElBoDreamTees                      https://www.etsy.com/shop/ElBoDreamTees
62                embroiderypapa                    https://www.etsy.com/shop/embroiderypapa
63               ExcelsiorArtShop                  https://www.etsy.com/shop/ExcelsiorArtShop
64               GDpartysupplies                   https://www.etsy.com/shop/GDpartysupplies
65                HappyKidZone                      https://www.etsy.com/shop/HappyKidZone
66             heARTdesignDigital                https://www.etsy.com/shop/heARTdesignDigital
67                     icikusite                         https://www.etsy.com/shop/icikusite
68                  KateMadeUS                       https://www.etsy.com/shop/KateMadeUS
69               LunaBlancaShop                    https://www.etsy.com/shop/LunaBlancaShop

                                           2
      Case: 1:20-cv-06426 Document #: 41 Filed: 01/21/21 Page 11 of 11 PageID #:571



NO.         DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
70                DISMISSED
71                Mamamarisu                        https://www.etsy.com/shop/Mamamarisu
72                MIKOCITY                          https://www.etsy.com/shop/MIKOCITY
73                  DISMISSED
74                 DISMISSED
75              OriginalDesignCrafts            https://www.etsy.com/shop/OriginalDesignCrafts
76                  ParrtyHappy                     https://www.etsy.com/shop/ParrtyHappy
77                 DISMISSED
78                 Puppybuggige                     https://www.etsy.com/shop/Puppybuggige
79               RussianCraftsmen                 https://www.etsy.com/shop/RussianCraftsmen
80              ScissorsFabricStone              https://www.etsy.com/shop/ScissorsFabricStone
81                  Skytimelines                     https://www.etsy.com/shop/Skytimelines
82               SovietbooksShop                  https://www.etsy.com/shop/SovietbooksShop
83                     stilko                            https://www.etsy.com/shop/stilko
84                 EXCEPTION
85                 TheDigitalHub                   https://www.etsy.com/shop/TheDigitalHub
86                TracyCraftsShop                 https://www.etsy.com/shop/TracyCraftsShop




                                           3
